Case 6:20-cv-06091-RTD-BAB Document 3                  Filed 08/28/20 Page 1 of 1 PageID #: 27




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TOBY MICHAEL GREEN
#10528                                                                                  PLAINTIFF

v.                                    4:20-cv-01016-LPR-JJV

MICHAEL MCCORMICK,
Sheriff, Garland County, et al.                                                     DEFENDANTS

                                              ORDER

       Toby Green has filed a pro se Complaint, pursuant to 42 U.S.C. § 1983, alleging his

constitutional rights were violated at the Garland County Detention Facility.    (Doc. No. 2.)   The

federal venue statute provides that, in a case that is not based on diversity jurisdiction, venue is

proper in the judicial district where “any defendant resides” or “a substantial part of the events or

omissions giving rise to the claim occurred.” See 28 U.S.C. § 1391(b). This case is not based

on diversity jurisdiction. The relevant events occurred in Garland County, and according to the

Complaint, all of the Defendants reside there.      Garland County is located in the United States

District Court for the Western District of Arkansas.     The Court concludes the interest of justice

will best be served by transferring the case to that federal court.   See 28 U.S.C. § 1406(a).

       IT IS, THEREFORE, ORDERED that the Clerk is directed to immediately transfer this

case to the United States District Court for the Western District of Arkansas.

       DATED this 28th day of August 2020.



                                                       JOE J. VOLPE
                                                       UNITED STATES MAGISTRATE JUDGE
